 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RONALD DEAN YANDELL,                               No. 2:21-cv-0469 AC P
12                       Plaintiff,
13           v.                                          ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    DONALD WASHINGTON, et al.,
15                       Defendants.
16

17          Plaintiff, a federal pretrial detainee proceeding pro se, has filed this civil rights action

18   seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          Before this court is plaintiff’s motion for a preliminary injunction. ECF No. 7. For the

21   reasons stated below, the undersigned will recommend that the motion be denied.

22   I.     PLAINTIFF’S COMPLAINT AND MOTION FOR INJUNCTIVE RELIEF

23          A.    The Complaint

24          Plaintiff, who is currently detained at the Sacramento County Main Jail pending

25   prosecution in Case No. 2:19-cr-00107 KJM, challenges the conditions of his confinement.

26   Plaintiff names eight defendants: Donald Washington, Director of the U.S. Marshal Service;

27   Sacramento County Sheriff Scott Jones; Sacramento County Jail Commander Brandon Luke;

28   Assistant Commander McKarsie; Supervisors Folena and Schaller; Intelligence Deputy Saika;
                                                         1
 1   and the jail chaplain, who is not identified by name. The complaint, filed on March 15, 2021
 2   (ECF No. 1) alleges multiple violations of plaintiff’s constitutional rights.
 3          The undersigned has screened the complaint under 28 U.S.C. § 1915A and found that
 4   none of the allegations state a claim upon which relief can be granted. ECF No. 8. Accordingly,
 5   the complaint has not been served on any defendant. Plaintiff has been granted leave to amend.
 6   Id.
 7          B.    The Motion for Preliminary Injunction
 8          Plaintiff’s motion for preliminary injunctive relief alleges that around August 2020, “jail
 9   staff began to move [him] arbitrarily from cell to cell every 7 to 14 days in a scheme of planned
10   harassment.” ECF No. 7 at 1. The cell moves occur each time that plaintiff is taken for a body
11   scan, which involves his exposure to newly arrived arrestees. Id. at 1-2. He alleges that this has
12   unnecessarily exposed him to potential contraction of COVID-19. See id. Plaintiff further
13   alleges that the cells in which he is being housed are unsanitary and that he is not provided with
14   proper disinfectant. See ECF No. 7 at 2. These allegations mirror those of Claim Five of the
15   complaint, ECF No. 1 at 7, 8.
16          Plaintiff seeks an order enjoining the cell moves and generally directing defendants
17   collectively to respect his rights. He argues that current conditions, if allowed to continue, will
18   create a substantial risk of irreparable harm to him in the form of COVID-19 infection, possibly
19   resulting in complications and/or death. ECF No. 7 at 2.
20   II.    APPLICABLE LAW
21          “A preliminary injunction is an ‘extraordinary and drastic remedy; it is never awarded as
22   of right.” Munaf v. Geren, 553 U.S. 674, 689-90 (2008) (citations omitted). When evaluating the
23   merits of a motion for preliminary injunctive relief, the court considers several factors. Under
24   Winter v. Natural Resources Defense Council, 555 U.S. 7 (2008), the proper test requires a party
25   to demonstrate: (1) he is likely to succeed on the merits; (2) he is likely to suffer irreparable harm
26   in the absence of an injunction; (3) the balance of equities tips in his favor, and (4) an injunction
27   is in the public interest. Winter, 555 U.S. at 20; see Stormans, Inc. v. Selecky, 586 F.3d 1109,
28   1127 (9th Cir. 2009) (citing Winter).
                                                        2
 1             To the extent prior Ninth Circuit cases suggest a lesser standard by focusing on the mere
 2   possibility of irreparable harm, such cases are “no longer controlling, or even viable.” Am.
 3   Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009); see also
 4   Sormans, Inc., 586 F.3d at 1127 (generally acknowledging same). The propriety of a request for
 5   injunctive relief hinges on demonstrated and immediate threatened irreparable injury that must be
 6   imminent in nature. Caribbean Marine Servs. Co. v. Baldrige, 844 F.2d 668, 674-75 (9th Cir.
 7   1988); see also Associated General Contractors of California, Inc. v. Coalition for Economic
 8   Equity, 950 F.2d 1401, 1410 (9th Cir. 1991) (plaintiff must do more than merely allege imminent
 9   harm, he must demonstrate immediate threatened injury as a prerequisite to preliminary injunctive
10   relief). In cases brought by prisoners involving conditions of confinement, any preliminary
11   injunction “must be narrowly drawn, extend no further than necessary to correct the harm the
12   court finds requires preliminary relief, and be the least intrusive means necessary to correct the
13   harm.” 18 U.S.C. § 3626(a)(2).
14             A district court may not issue preliminary injunctive relief without primary jurisdiction
15   over the underlying cause of action. See Sires v. State of Washington, 314 F.2d 883, 884 (9th
16   Cir. 1963). Additionally, an injunction against individuals who are not parties to the action is
17   strongly disfavored. See, e.g., Zenith Radio Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 112
18   (1969).
19   III.      DISCUSSION
20             Plaintiff’s motion for a preliminary injunction must be denied for several reasons. First,
21   the complaint has been found not to state a claim for relief, including on the grounds which form
22   the basis for the motion. No defendant has been served. Without a viable complaint that states a
23   cognizable claim, there is no basis for this court to exercise the jurisdiction necessary to provide
24   injunctive relief. See Sires, 314 F.2d at 884.
25             Second, the undersigned specifically found on screening that plaintiff’s allegations do not,
26   even liberally construed, demonstrate that his Fourteenth Amendment rights are being violated by
27   the cell moves. The allegations of unsanitary conditions and increased COVID-19 exposure due
28   to cell moves are entirely conclusory. See ECF No. 1 (complaint) at 7, 8; ECF No. 7 (motion for
                                                         3
 1   preliminary injunction) at 1-2. Accordingly, plaintiff has not demonstrated a likelihood of
 2   success on the merits of Claim Five of his complaint. Injunctive relief is therefore unavailable.
 3   See Winter, 555 U.S. at 20.
 4          Third, as the undersigned found on screening, plaintiff’s allegations regarding risk of
 5   harm are entirely speculative. The motion for preliminary injunctive relief does not provide
 6   additional factual allegations that indicate either unconstitutionally unsafe conditions or a realistic
 7   threat of imminent harm. Accordingly, plaintiff has failed to demonstrate the likelihood of
 8   irreparable harm in the absence of an injunction. See Winter, 555 U.S. at 20; see also Fed. R.
 9   Civ. P. 65(b)(A)(1) (movant must provide specific facts clearly showing immediate and
10   irreparable injury, loss or damage will result before adverse party can be heard in opposition).
11   The court has no illusions about the seriousness of COVID-19, but plaintiff has not presented
12   facts demonstrating that the cell moves and unspecified unsanitary conditions make it likely that
13   he will contract the virus and consequently suffer irreparable harm. Indeed, plaintiff himself
14   describes his risk of contracting COVID as “potential.” ECF No. 7 at 2. Speculative injury does
15   not constitute irreparable injury sufficient to warrant issuance of preliminary injunction.
16   Caribbean Marine Servs. Co., 844 F.2d at 674.
17                                              CONCLUSION
18          For all these reasons, plaintiff’s motion for a preliminary injunction should be denied.
19          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall randomly assign a
20   District Court Judge to this action.
21          IT IS FURTHER RECOMMENDED that plaintiff’s motion for a preliminary injunction
22   (ECF No. 7) be DENIED.
23          These findings and recommendations are submitted to the United States District Judge
24   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
25   after being served with these findings and recommendations, plaintiff may file written objections
26   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
27   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
28   ////
                                                         4
 1   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 2   (9th Cir. 1991).
 3   DATED: May 12, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      5
